                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL L. RAMBO, JR.,

              Plaintiff,

                     v.                          CAUSE NO. 3:18-CV-740-JD-MGG

 SERGEANT STACEY SMILEY,

              Defendant.

                                OPINION AND ORDER

      Michael L. Rambo, Jr., a prisoner without a lawyer, is proceeding in this case,

“against Sergeant Stacey Smiley in her individual capacity for compensatory damages

for spraying him with pepper spray on May 10, 2018, in violation of the Eighth

Amendment.” ECF 5 at 3. The defendant filed a motion for summary judgment, arguing

that Rambo did not exhaust his administrative remedies, as required by 42 U.S.C. §

1997e(a). ECF 25. With the motion, the defendant also served a Notice as required by

N.D. Ind. L.R. 56-l(f). ECF 28. The Notice informed Rambo:

              A summary-judgment motion has been filed against you. Attached
      is a copy of the motion. It asks the court to decide all or part of your case
      without a trial. It says that there should not be a full trial because you
      cannot win some or all of your claims. It asks the court to enter judgment
      against you. The party that filed the motion will win if the facts show that
      party is entitled to judgment. If you do not agree with the facts in the
      motion, you must submit affidavits or other evidence to dispute those
      facts.
              Copies of Rule 56 and Local Rule 56-1 are also attached. You should
      carefully read—and follow—all the rules. The outcome of this case may
      depend on it. Following the rules does not guarantee that the
      summary­judgment motion will be denied. But if you do not follow the
      rules, you may lose this case.
               Before the court rules on the motion, you have the right to file a
       response. If you do not respond to the summary-judgment motion, you
       may lose this case. If you need more time to respond, you must file a
       motion asking for more time before the deadline expires. The court may—
       but is not required to—give you more time.

Id. at 1. The attached copy of Local Rule 56-1 informed Rambo he had 28 days to file a

response brief and any materials necessary to raise a genuine dispute. Id. at 4. He had

three additional days because the motion was mailed. Federal Rule of Civil Procedure

6(d). Thus, he had until Friday, April 5, 2019, to file his response. He did not file a

response by the deadline.

       However, on April 18, 2019, a letter from Rambo was docketed in which he

requested an attorney to “help [him] through the paperwork.” ECF 31. The court denied

Rambo’s request, noting that there is no right to court-appointed counsel in federal civil

litigation and that Rambo made no mention of having made any attempt to obtain

counsel on his own. ECF 32 at 1. The court also pointed out that the only issue pending

before the court was one of exhaustion, which “involves the narrow questions of

whether a grievance process was available at the Westville Correctional Facility and

whether Rambo completed the grievance process with respect to his claims.” Id. at 2. As

noted, “[n]either question is legally complex or difficult.” Id. Rambo also explained that

he had been confined to segregation and did not have access to the law library.

Although the court noted that it was unclear what information could be obtained in the

law library that would help Rambo address the issue of exhaustion, in the interests of

justice, he was granted additional time to respond to the defendant’s summary

judgment motion. Id. The deadline was extended to August 5, 2019. Id. To date, Rambo


                                              2
has neither responded to the motion nor filed any additional documents, motions, or

requests with the court.

       Rambo was advised of the importance of responding to the summary judgment

motion. He was told he could ask for more time if he needed it. Even though he did not

specifically ask for it, he was granted additional time. He was told this case could be

dismissed if he did not respond. Nevertheless, he did not respond. Therefore, the court

will review the summary judgment motion without a response from him.

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine dispute of material fact

exists, the court must “construe all facts in the light most favorable to the non-moving

party and draw all reasonable and justifiable inferences in favor of that party.” Heft v.

Moore, 351 F.3d 278, 282 (7th Cir. 2003). Summary judgment “is the put up or shut up

moment in a lawsuit . . ..” Springer v. Durfiinger, 518 F.3d 479, 484 (7th Cir. 2008).

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The


                                              3
Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o exhaust remedies, a prisoner must

file complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner

who does not properly take each step within the administrative process has failed to

exhaust state remedies.” Id. at 1024. “Failure to exhaust is an affirmative defense that a

defendant has the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       That said, inmates are only required to exhaust administrative remedies that are

available. Woodford v. Ngo, 548 U.S. 81, 102 (2006). The availability of a remedy is not a

matter of what appears on paper but rather whether the process was in actuality

available for the prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Thus,

when prison staff hinder an inmate’s ability to use the administrative process, such as

by failing to provide him with the necessary forms, administrative remedies are not

considered available. Id. In essence, “[p]rison officials may not take unfair advantage of

the exhaustion requirement . . . and a remedy becomes ‘unavailable’ if prison

employees do not respond to a properly filed grievance or otherwise use affirmative

misconduct to prevent a prisoner from exhausting.” Dole, 438 F.3d at 809. Courts have

recognized three ways in which a grievance process may become unavailable. Ross v.

Blake, --- U.S. ----, 136 S. Ct. 1850 (2016). First, “an administrative procedure is

unavailable when (despite what regulations or guidance materials may promise) it

operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative scheme


                                               4
might be so opaque that it becomes, practically speaking, incapable of use. In this

situation, some mechanism exists to provide relief, but no ordinary prisoner can discern

or navigate it.” Id. “And finally, the same is true when prison administrators thwart

inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. at 1860.

       Here, the defendant has submitted the declaration of John R. Harvil, the

Offender Grievance Specialist at the Westville Correctional Facility. ECF 27-1. He

affirms under penalty of perjury that Westville had a grievance process in place at the

time of the events alleged by Rambo. Id. at 2; see also ECF 27-2 (Offender Grievance

Process, IDOC Policy and Administrative Procedure 00-02-301, effective April 5, 2015).

He affirms that all inmates are made aware of the process during orientation and that

copies are available in various places throughout the facility. ECF 27-1 at 2. He indicates

that the grievance process has several steps and that each step must be timely pursued,

including the appeals process. Id. at 2–4. Those steps include: (1) an informal attempt to

resolve the process within five days of the incident; (2) the formal initiation of the

grievance process by submitting state form 45471 to the Offender Grievance Specialist

within five to twenty days, depending on how the informal process concluded; and (3)

the filing of a formal appeal to IDOC’s Offender Grievance Manager if the grievance is

not resolved to the satisfaction of the offender or if the offender does not receive a

grievance response within fifteen days. Id. He also affirms:

       I am aware that Offender Michael L. Rambo has filed litigation against
       Stacey Smiley, alleging that excessive force was used against him when he
       was sprayed with pepper spray. This is an issue that can be grieved under


                                              5
       the Offender Grievance Process. I have examined a history of grievances
       for Offender Rambo and his returned grievances, to determine whether
       Offender Rambo filed a formal grievance or formal appeal regarding his
       alleged [offense]. Offender Rambo did not file a formal grievance against
       Stacey Smiley regarding the alleged incident. Offender Rambo did not file
       a formal appeal regarding Stacey Smiley or the alleged incident.

Id. at 4 (paragraph numbers omitted).

       As noted above, Rambo has not directly responded to any of these contentions.

However, Rambo did mention the grievance issue in response to the defendant’s

requests for admissions, which were filed prior to the motion for summary judgment.

See ECF 14, ECF 16. When asked to admit that he did not file a formal grievance

regarding the incident, he stated, “I never got the opportunity I tried to get forms by

filling out request they never came back.” ECF 16 at 1. When asked to admit that he did

not file a formal appeal to the Offender Grievance Manager, he stated, “No I wrote a

complaint out to the Warden 3 times on a request slip but apparently I never got any

response back.” Id. Based on the foregoing, there is no dispute that Rambo did not

complete the grievance process with respect to his claim before filing this lawsuit. The

only possible dispute concerns whether the grievance process was technically

“unavailable” to him because prison officials thwarted his efforts to take advantage of

it. See Ross, 136 S. Ct. at 1860.

       Under prevailing caselaw, Rambo could be excused from failing to exhaust if

officials did not provide him with the necessary forms or otherwise interfered with his

ability to file a grievance. Kaba, 458 F.3d at 684; Dole, 438 F.3d at 809. However, Rambo

has not responded directly to the motion for summary judgment regarding this issue,



                                             6
and his answers to the defendant’s requests for admission are extraordinarily vague.

Although he states generally that he tried to get the forms yet they never came back, he

does not indicate which specific forms he requested, when he allegedly made the

requests, to whom he made the request(s), or what, if anything, he did when he realized

he could not obtain the forms. See ECF 16 at 1. The Offender Grievance Process notes

that the Offender Grievance Specialist must provide State Form 45471 to an offender,

upon request, within one business day. ECF 27-2 at 16. It goes on to state that:

      If an offender does not receive either a receipt or a rejected form from the
      facility Offender Grievance Specialist within seven (7) working days of
      submitting it, the offender shall immediately notify the facility Offender
      Grievance Specialist of that fact (retaining a copy of the notice) and the
      facility Offender Grievance Specialist shall investigate the matter and
      respond to the offender’s notification.

Id. at 16–17. Rambo has not provided any evidence that he communicated directly with

the Offender Grievance Specialist or submitted any follow-up notifications to that

individual.

      Additionally, when asked to admit that he did not file a formal appeal to IDOC’s

Offender Grievance Manager regarding the incident, he responded simply that he

wrote to the Warden several times but never received a response. See ECF 16 at 1. The

Offender Grievance Process provides that an appeal may be taken to the Offender

Grievance Manager and that the “right to appeal is absolute.” ECF 27-2 at 20. Moreover,

even if an offender does not receive a response within twenty business days from the

Offender Grievance Specialist, “the offender may appeal as though the grievance had




                                            7
been denied.” Id. at 21. Rambo has not provided any evidence that he attempted to

communicate with or appeal directly to the Offender Grievance Manager.

       An inmate must offer specifics about his attempts to exhaust in order to create a

genuine dispute of fact. See Schultz v. Pugh, 728 F.3d 619, 620 (7th Cir. 2013) (because

prisoner failed to set forth specifics about why he was unable to exhaust, summary

judgment for the defendants was proper); see also Dale v. Lappin, 376 F.3d 652, 655–56

(7th Cir. 2004) (plaintiff who offered concrete details in a sworn statement submitted in

response to the defendants’ motion was enough to defeat summary judgment, whereas

vague assertions are not sufficient to create a genuine issue of fact on exhaustion issue).

In Dale, the Seventh Circuit described the “level of detail” necessary and found that the

plaintiff had provided “sufficiently specific facts” to support his assertion that he had

attempted to exhaust but was prevented from doing so. Id. at 656. The court noted that

the plaintiff had “identifie[d] the prison employees from whom he requested forms: his

counselor, his case manager, the on-duty floor officer, and members of his unit team.”

Id. at 655–56. He also identified the “specific form he requested, the BP–8, which is the

first form the Bureau of Prisons requires inmates to complete in order to submit a

grievance.” Id. at 656 (citations omitted). In addition, he had averred that:

       the on-duty officer gave him blank sheets of paper when he requested a
       grievance form, that he was told by his counselor and case manager that
       they did not have the proper grievance form, that he requested a form
       from his counselor and was told that forms had to be issued by the unit
       team, and that he notified the members of his unit team several times that
       he had been denied grievance forms, but got no response.




                                             8
Id.; see also Kaba, 458 F.3d at 682 (citing Dale with approval and noting that the

plaintiff’s “specific and detailed” affidavits, which included facts about “the

withholding of grievance forms, direct threats, and an inmate assault,” were

sufficient to stave off summary judgment on the exhaustion issue).

        Here, Rambo has not provided any specifics about his alleged attempts to

exhaust—his vague contentions that he requested forms and complained to the

Warden on unspecified dates do not serve to create a genuine dispute regarding

the availability of the grievance process. 1 Based on the Offender Grievance

Process, as set forth in IDOC Policy and Administrative Procedure 00-02-301, and

the undisputed declaration of John R. Harvil, the Offender Grievance Specialist

at Westville, Rambo did not exhaust his administrative remedies. Therefore, this

case must be dismissed without prejudice. See 42 U.S.C. § 1997e(a); see also Perez,

182 F.3d at 535.

        For these reasons, the motion for summary judgment (ECF 25) is GRANTED.

This case is DISMISSED WITHOUT PREJUDICE because Michael L. Rambo, Jr., did not

exhaust his administrative remedies as required by 42 U.S.C. § 1997e(a).

        SO ORDERED on March 10, 2020


                                                             /s/JON E. DEGUILIO
                                                        JUDGE
                                                        UNITED STATES DISTRICT COURT

         1 Rambo’s answer to the Alternative Interrogatory—in which he was asked to provide additional

details for each Request for Admission that he failed to admit without qualification—simply rehashes his
responses to the original Requests. See ECF 16 at 2.




                                                   9
